Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of interpretation
1.             The following combination is interpreted as overcoming the references. When claim 5 is written as an independent claim so that claim 5 = limitations of claims 1+8+5+ "wherein an incident surface of the collimating lens (3) is attached to the exit end surface of the square cone condenser (2)" which is currently a portion of claim 6, it would overcome Vidal with Beeson and Li, as long as no limitations are eliminated.


Claim Objections
2.          Claim 5 is objected to because of the following informalities:  “the square cone light concentrator (2)” on line 2 of this claim is the same element (2) in Fig 1, which is claimed as “square code condenser (2)” in all other claims 1, 2, 6, 8. Claim 5 depends from claim 1, and the discrepancy in the name of the element (2) causes ambiguity for the reader despite the fact that the examiner understands that both terms are equivalent in scope.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1 – 4, 6 – 8 are rejected under 35 U.S.C. 103 as being un-patentable over Vidal et al., hereinafter Vidal (US 20090310042 A1) in view of Li (US 20130077283 A1).

             Regarding claim 1, “An efficient conjugate lighting system for an LCD projector, comprising: an LED light source (1), a square cone condenser (2), a collimating lens (3), a quarter-wave plate (4), a brightness-enhancing polarizer (5), an LCD light valve (6), a field lens (7) and a projection lens (8) which are provided in sequence according to a direction of light travel; wherein the efficient conjugate lighting system for the LCD projector further comprises a reflecting mirror (9) provided at an entrance port of the square cone condenser (2); a light-transmitting surface of the entrance port of the square cone condenser (2) is bisected along a horizontal centerline or a vertical centerline to form a first sub-light-transmitting surface and a second sub-light-transmitting surface; a light-emitting surface of the LED light source (1) is provided on the first sub-light-transmitting surface, and the reflector (9) is provided on the second sub-light-transmitting surface; wherein the light-emitting surface of the LED light source (1) and the reflector (9) are in optical conjugation along the brightness-enhancing polarizer (5)”,

             Vidal discloses “An efficient conjugate lighting system for an LCD projector, comprising: an LED light source (1)”,  
                       {as cited in  [0033, 46] LED light source (1) used in LCD light projection system and achieves highly efficient polarization recovery.  [51-52]  for Fig 3a is also applicable to  Fig 3c-3d as detailed in [0069-73] and these fingers are used to the end of the limitations},  

                a square cone condenser (2), a collimating lens (3), 
                                 is met by {Fig 3c-3d and Fig 7a, 8a and [0051] "square cone condenser(2)" is noted by section 104 between the 104A lens toward the right and ending in 104B creating a cone shaped condenser, a.k.a. light concentrator a.k.a. collimating light. Collimating lens (3) is met by plano-convex lens 104B},   

         a quarter-wave plate (4) (aka  polarization modulation plate),  
            is met by [0052] Quarter-wave retardation plate 106}, Fig 3c-3d and Fig 7a, 8a. 
 
         a brightness-enhancing polarizer (5), an LCD light valve (6),  
                    is met by [0069] light-reflective linear polarizer 108. and the Fig 3c-3d, target location 124 , Reads on an "LCD valve"  as cited in [0098] Target location 124 in the optical assembly of FIG. 7a (and Fig 8a) is a reflective LCD panel 220 (the LCD panel display includes LCD valve)}.                                      

            and a projection lens (8) which are provided in sequence according to a direction of light travel; wherein the efficient conjugate lighting system for the LCD projector further comprises a reflecting mirror (9) provided at an entrance port of the square cone condenser (2); a light-transmitting surface of the entrance port of the square cone condenser (2) is bisected along a horizontal centerline or a vertical centerline to form a first sub-light-transmitting surface and a second sub-light-transmitting surface; a light-emitting surface of the LED light source (1) is provided on the first sub-light-transmitting surface, and the reflector (9) is provided on the second sub-light-transmitting surface; wherein the light-emitting surface of the LED light source (1) and the reflector (9) are in optical conjugation along the brightness-enhancing polarizer (5)”,
                       is met by many citations above noted and mapped to each item number and Fig 3c-3d and Fig 7a, 8a and  [0046] LED light source (102B) on substrate (102A) and Light reflector 102C (mirror) formed by the light-reflective surface of light-emitter 102B reflects light traveling toward target 124 (LCD valve),  [0098] Target location 124 in the optical assembly of FIG. 7a (and Fig 8a) is a reflective LCD panel 220 (the LCD panel display includes LCD valve),
[0119] Beginning with FIG. 8a, its color projector consists of three optical assemblies 250.sub.X, 250.sub.Y, and 250.sub.Z, an X-cube beam combiner 252, and a projection lens device 254},     

                      Vidal does not disclose a field lens (7), but Beeson in a similar field of endeavor teaches a field lens (7) as met by Fig 1, element 22 field lens as cited in [0016].    
                   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vidal with the teaching of Li implementing a field lens so that a field lens and a projection lens are arranged in sequence to facilitate control of the light beam.



              Regarding claim 2, “The efficient conjugate lighting system for an LCD projector, as recited in claim 1, wherein the reflector (9) is mounted on the LED light source (1), and the light-emitting surface of the LED light source (1) and the reflector (9) are symmetrically provided along a horizontal centerline or a vertical centerline of the light-transmitting surface the entrance port of the square cone condenser; or the reflecting mirror (9) is provided at a sub-light-passing surface of the incident port of the square cone condenser (2)”,  as detailed in claim 1 citations and it is met by Vidal [0046] Fig 3c-3d.                


              Regarding claim 3, “The efficient conjugate lighting system for an LCD projector, as recited in claim 1, wherein the brightness-enhancing polarizer (5) adopts a linear polarizer, and a transmission axis of the brightness-enhancing polarizer (5) is consistent with a polarization plane of incident polarized light required by the LCD light valve (6), the brightness-enhancing polarizer (5) transmits the linearly polarized light required by the LCD light valve (6); a reflection axis and the transmission axis of the brightness-enhancing polarizer (5) are orthogonal, and the brightness-enhancing polarizer (5) reflects linearly polarized light orthogonal to the polarization plane of the transmission axis of brightness-enhancing polarizer (5)”, as detailed in claim 1 citations and it is met by Vidal [0069].                                            


              Regarding claim 4, “The efficient conjugate lighting system for an LCD projector, as recited in claim 1, wherein a fast axis of the quarter wave plate (4) and the transmission axis of the brightness-enhancing polarizer (5) form an included angle of +45, -45, +1350 or -135”, as detailed in claim 1 citations and it is met by Vidal [0056,68].        

              Regarding claim 6, “The efficient conjugate lighting system for an LCD projector, as recited in claim 1, wherein an incident surface of the collimating lens (3) is attached to the exit end surface of the square cone condenser (2); the collimating lens (3) is selected from the group consisting of a Fresnel lens, a plano-convex lens and a concave-convex lens”, as detailed in claim 1 citations and it is met by [0051].    

              Regarding claim 7, “The efficient conjugate lighting system for an LCD projector, as recited in claim 1, wherein the quarter-wave plate (4) comprises two pieces of one-eighth wave plates to form an equivalent fast axis, and the equivalent fast axis by the two pieces of one-eighth wave plates and the transmission axis of the brightness-enhancing polarizer (5) form one included angle selected from the group consisting of +45°, -450, +1350 or -135°”, as detailed in claim 1 citations and it is met by [0052, 54].     


                Regarding Claim 8  “A projection method by the efficient conjugate lighting system for the LCD projector, as recited in- comprising steps of: emitting light by the LED light source (1), passing through the quarter wave plate (4) after being collected by the square cone condenser (2) and collimated by the collimating lens (3); reaching the brightness-enhancing polarizer (5), separating the light into polarization by the brightness-enhancing polarizer (5), transmitting a polarized light useful to the LCD light valve (6), reflecting a polarized light useless to the LCD light valve (6), wherein the two polarized lights are linearly polarized light with equal amplitude, and the vibration planes are orthogonal; the polarized light being useful to the LCD light valve (6) passing through the LCD light valve (6) and then passing through the field lens (7) and the projection lens (8), and being projected out; reflecting the polarized light that is useless to the LCD light valve (6) back by the brightness-enhancing polarizer (5), and passing the reflected light through the quarter wave plate (4), focusing by the collimating lens (3) and collecting by the square cone condenser (2), and then focusing and irradiating the reflected light on the reflector (9), and are reflecting by the reflecting mirror (9), then being collected by the square cone condenser (2) and collimated by the collimating lens (3), and then passing through the quarter wave plate (4) to reach the brightness-enhancing polarizer (5), passing the reflected light through the quarter-wave plate (4) twice, and rotating polarization plane by 900 to be in an identical direction with the brightness of the brightness-enhancing polarizer (5), so that a piece of polarized light that is useless to the LCD light valve (6) becomes useful, completing the process of polarization conversion””,
                  claim 8 is the method of device claim 1, it adds the operational steps besides the structure in claim 1; however both the construction and operation were already considered by the examiner and met by citations and  the explanation in claim 1, and additionally the limitation "rotating polarization plane by 90 degrees" is met by Vidal [0070] Illumination system 150 can essentially be illumination system 100 as seen in FIG. 3c upon rotating illumination system 100 by a quarter turn (90.degree.) about optical axis 110 .....".


4.	Claim 5 is rejected under 35 U.S.C. 103 as being un-patentable over Vidal et al., hereinafter Vidal (US 20090310042 A1) in view of  Li (US 20130077283 A1) and in view of Beeson et al., hereinafter Beeson (US 20070206164 A1).


              Regarding claim 5, “The efficient conjugate lighting system for an LCD projector, as recited in claim 1, wherein the square cone light concentrator (2)” ,
            was met in claim 1, as noted  Vidal disclosed for the limitation "the square cone condenser (a.k.a. light concentrator) discloses  [0051] the condensing section 104 using 104A lens toward the right and ending in 104B creating a cone shaped condenser, and the collimating lens is met by plano-convex lens 104B.   

                Vidal is silent for “wherein the square cone light concentrator (2) is a solid square cone light guide rod or a hollow square cone light guide rod, or a combination of the solid square cone light guide rod and the hollow square cone light guide rod”,
                        Beeson in a similar field of endeavor teaches this limitation as cited in [0131] , and the analogous art is met by  [0019] for LED, light collimating means and efficient light-recycling; and by [0035] which discloses the LCD as cited "FIG. 10 is a side cross-sectional view of a projection display system of this invention that has one light-recycling illumination system and one imaging light modulator. The imaging light modulator is a LCD device".                                                                 
                     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vidal with the teaching of Beeson implementing " wherein the square cone light concentrator (2) is a solid square cone light guide rod or a hollow square cone light guide rod, or a combination of the solid square cone light guide rod and the hollow square cone light guide rod”,  for the purpose as Beeson teaches so that the light-recycling illumination system recycles a portion of the light emitted by the light source back to the light source in order to enhance the luminance of the light exiting the aperture".                                  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN HAIEM whose telephone number is (571) 270-1048.  The examiner can normally be reached on Mon – Thurs 7:45 – 6:15 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean N. Haiem/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422